Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3 – 7, 9 – 18, and 20 have been examined. Claims 2, 8, and 19 have been canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, 9 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perelli et al. (2008/0302585) in view of Tisbo et al. (5,887,878), Preidt et al. (2013/0240472), and Green et al. (2018/0057033). In regard to claims 1 and 20, Perelli discloses a light weight pick cart comprising a frame (Fig. 1, item 2), a first shelf rack attached to the frame (Fig. 1, item 1), the first shelf rack having at least two pairs of vertical members and a vertical shelf, wherein a top shelf of the first shelf rack provides a flat surface (Fig. 1, item 5), a first handle attached to the frame (Fig. 1, item 7), at least four .
In regard to claims 3 and 20, Perelli discloses wherein the first handle is attached to the frame through a first pair of the two pairs of vertical members of the first shelf rack (Fig. 1).
In regard to claims 4 and 20, Perelli discloses wherein the first handle is curved in at least two dimensions (Fig. 1).
In regard to claim 11, Perelli discloses wherein at least four wheels comprise swivel casters (Fig. 1).
In regard to claim 12, Perelli discloses wherein at least two of the swivel casters are lockable to prevent swiveling (paragraph 46).
In regard to claim 13, Perelli discloses a fifth wheel disposed on a first long edge of the frame and a sixth wheel disposed on a second long edge of the frame, opposite the first long edge of the frame (Fig. 1, items 16a and 18a).
In regard to claim 14, Perelli discloses wherein the second shelf rack comprises a pair of hooks, each of the hooks disposed on one vertical member of a first pair of the two pairs of vertical members of the second shelf rack (Figs. 7 and 15, item 41).
In regard to claim 15, Perelli discloses wherein the first shelf rack comprises a pair of slots, each of the slots disposed on one vertical member of a second pair of the two pairs of vertical members of 
In regard to claim 16, Perelli discloses wherein the flatbed unit comprises a pair of notches, each of the notches configured to engage one vertical member of a second pair of the two pairs of vertical members of the first shelf rack (Figs. 3 and 10, items 24a and 25a).
	Perelli does not disclose a shelf rack including a perforated top. In regard to claims 1 and 20, Tisbo discloses a light weight pick cart comprising a first shelf rack attached to a frame, the first shelf rack having at least two pairs of vertical members (Figs. 1 – 3, items 80, 82, and 84) and at least three vertical shelf divisions (Figs. 1 – 3, items 136, 138 and the unnumbered division holding tray 144), wherein a perforated top shelf of the first shelf rack that provides a perforated fixed flat surface without raised edges at the top of the light weight pick cart (Fig. 1, item 102).
Perelli in view of Tisbo does not disclose a shelf rack including secondary handles. In regard to claims 5 and 20, Preidt discloses a pair of secondary handles, each of the of secondary handles disposed on one vertical member of a second pair of the two pairs of vertical members of the first shelf rack, wherein each of the of secondary handles is curved in at least one dimension (Fig. 1, item 44).
	Perelli in view of Tisbo and Preidt does not disclose the use of at last five accessory support units. In regard to claims 1 and 20, Green discloses a light weight pick cart comprising a first shelf rack attached to a frame, the first shelf rack having at least two pairs of vertical members and at least three vertical shelf divisions (Figs. 2 and 3, item 100), and at least five accessory support units attached to the first shelf rack, the five accessory support units having at least three different configurations (Figs. 2 and 3, items 71 – 76, wherein numerous different items could be attached to the various accessory support units).
	In regard to claims 6 and 20, Green discloses wherein at least one of the five accessory support units comprises a flat shelf having at least one hole (Figs. 2 and 3, item 75).
In regard to claims 7 and 20, Green discloses wherein at least one of the five accessory support units comprises a perforated wire frame basket (Figs. 2 and 3, item 76).
	In regard to claims 9 and 20, Green discloses wherein at least one of the five accessory support units comprises a first hook of a first size and disposed in a first orientation (Figs. 2 and 3, item 71).
	In regard to claims 10 and 20, Green discloses wherein at least one of the five accessory support units comprises a second hook differing from the first hook in either size or orientation (Figs. 2 and 3, item 72.
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Perelli in view of Tisbo, Preidt, and Green does not disclose the weight of the pick cart. In regard to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the cart to keep its weight under 150 pounds, since such a modification would have involved a mere change in the size of the device. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Perelli in view of Preidt does not disclose the use of aluminum in construction of the pick cart. In regard to claims 18 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the pick cart from aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 – 5, 7, 9 – 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to claim 6, Applicant states “For example, claim 6 recites: ‘wherein at least one of the five accessory support units comprises a flat shelf having at least one hole.’ In rejecting claim 6, the Office Action cites to Green at Figs. 2 and 3, item 75. However, this cited element of Green depicts a miscellaneous item bin rather than a flat shelf having any holes.”
Item 75 of Green is a support unit including a flat bottom surface and sidewalls, wherein the corners between the side walls include holes. Applicant’s current claim language does not specify that the hole is located within the flat portion of the shelf. Additionally, were Applicant’s language to be amended to further specify that a hole is located directly within the horizontal flat surface of the flat shelf, moving the corner holes of Green to the horizontal flat surface of the flat shelf would be obvious to one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	For these reasons, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618